                                                                  ORDERED ACCORDINGLY.


                                                                  Dated: January 3, 2019




                                                                  _________________________________
                                                                  Brenda K. Martin, Bankruptcy Judge




                         UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF ARIZONA

 In re:                                         Chapter 11
 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          ORDER SETTING FOR EXPEDITED
                Debtor.                   HEARING ON DEBTOR’S MOTION
                                          FOR ORDER GRANTING DEBTOR
                                          AUTHORITY TO ENTER INTO
                                          INSURANCE PREMIUM FINANCE
                                          AGREEMENT PURSUANT TO 11
                                          U.S.C. § 364(c)

                                              Hearing Date: January 10, 2019
                                              Hearing Time: 10:30 a.m.
                                              Hearing Place: 230 N. First Street Avenue             (BKM)
                                                             Courtroom 701
                                                             Phoenix, AZ
                                                             85003
          Having reviewed and considered the Motion for Expedited Hearing on Debtor’s Motion

 for Order Granting Debtor Authority to Enter Into Insurance Premium Finance Agreement

 (“Motion for Expedited Hearing”) filed by the Bob Bondurant School of High Performance

 Driving, Inc. (“Debtor”), the debtor and debtor in possession in the above-captioned chapter 11

 case, the Debtor having complied with LBR 9103-1(h) and having provided adequate and proper

 notice of the Motion for Expedited Hearing under the circumstances to interested parties and all

 parties requesting ECF notice, and no other notice being necessary, and good cause appearing for

 the prompt consideration of the Debtor’s Motion For Order Granting Debtor Authority to Enter

 into Insurance Premium Finance Agreement Pursuant to 11 U.S.C. § 364(c) (“Motion”) [Dkt.
 No. 110],



 {00145741}
Case 2:18-bk-12041-BKM        Doc 115 Filed 01/03/19 Entered 01/04/19 07:13:49              Desc
                               Main Document Page 1 of 2
                 IT IS HEREBY ORDERED granting the Motion for Expedited Hearing.

                 IT IS FURTHER ORDERED setting an expedited hearing on January 10, 2019 at

         10:30 a.m. to be held at the United States Bankruptcy Court, District of Arizona, 230 North

         First Avenue, 7th Floor, Courtroom 701, Phoenix, Arizona 85003 to consider the Motion.


                 IT IS FURTHER ORDERED that the Debtor shall immediately serve a copy of this

(BKM)    Order upon those parties receiving the Motion and the Motion for Expedited Hearing all

         creditors and parties in interest, and file a certificate of service thereof.

                                          DATED AND SIGNED ABOVE




         {00145741}                                -2-
        Case 2:18-bk-12041-BKM           Doc 115 Filed 01/03/19 Entered 01/04/19 07:13:49         Desc
                                          Main Document Page 2 of 2
